UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1894



GWENDOLYN ARCHIBALD,

                                              Plaintiff - Appellant,

          versus


TIDEWATER COMMUNITY COLLEGE,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-04-489-2)


Submitted:   February 17, 2006             Decided:   March 7, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gwendolyn Archibald, Appellant Pro Se.    Martha Murphey Parrish,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gwendolyn Archibald appeals the district court’s order

granting summary judgment to her employer on her claims of race

discrimination and retaliation under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e-2 & 2000e-3 (2000).        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm substantially on the reasoning of the district court.   See

Archibald v. Tidewater Community College, No. CA-04-489-2 (E.D. Va.

July 15, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -